Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.205 Filed 12/01/20 Page 1 of 24




UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN


PALM TRAN, INC. AMALGAMATED               Case No. 2:20-cv-12698-LVP-EAS
TRANSIT UNION LOCAL 1577 PENSION
PLAN, Individually and On Behalf of All   Judge Linda V. Parker
Others Similarly Situated,
                                          Magistrate Judge Elizabeth A. Stafford
                     Plaintiff,

         v.

CREDIT ACCEPTANCE CORPORATION,
BRETT A. ROBERTS, and KENNETH S.
BOOTH,

                    Defendants.



       MOTION OF ONTARIO PROVINCIAL COUNCIL OF CARPENTERS’
      PENSION TRUST FUND AND MILLWRIGHT REGIONAL COUNCIL OF
        ONTARIO PENSION TRUST FUND FOR APPOINTMENT AS LEAD
        PLAINTIFF AND APPROVAL OF SELECTION OF LEAD COUNSEL
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.206 Filed 12/01/20 Page 2 of 24




         PLEASE TAKE NOTICE that proposed Lead Plaintiff Ontario Provincial Council of

Carpenters’ Pension Trust Fund (“Ontario Carpenters”) and Millwright Regional Council of

Ontario Pension Trust Fund (“MRCO”), respectfully moves the Court, pursuant to Section

21D(a)(3) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78u-

4(a)(3), as amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), for

the entry of an Order: (1) appointing Ontario Carpenters and MRCO as Lead Plaintiff;

(2) approving Ontario Carpenters and MRCO’s selection of Labaton Sucharow LLP as Lead

Counsel for the Class and Clark Hill PLC as Liaison Counsel to the Class; and (3) granting such

other and further relief as the Court may deem just and proper (the “Motion”).1

         This Motion is made on the grounds that Ontario Carpenters and MRCO are the “most

adequate plaintiff” under the PSLRA and should therefore be appointed Lead Plaintiff. Ontario

Carpenters and MRCO have the “largest financial interest” in the relief sought by the Class in

this action. Ontario Carpenters and MRCO also otherwise satisfy the requirements of Rule 23 of

the Federal Rules of Civil Procedure because their claims are typical of other Class members’

claims, and because Ontario Carpenters and MRCO will fairly and adequately represent the

Class. Further, Ontario Carpenters and MRCO are the paradigmatic Lead Plaintiff envisioned by

Congress in enacting the PSLRA because they are sophisticated institutional investors with a




1
    Pursuant to Local Rule 7.1(a) and Your Honor’s Practice Guidelines for Motion Practice,
    parties are required to seek a concurrence before filing a motion. Because of the PSLRA’s
    procedure, however, whereby any “purported class member . . . including any motion by a
    class member who is not individually named as a plaintiff in the complaint” may file a motion
    for appointment as Lead Plaintiff, 15 U.S.C. §78u-4(a)(3)(B)(i), Ontario Carpenters and
    MRCO will not know which other Class members, if any, will seek appointment as Lead
    Plaintiff until after motions are filed on or before December 1, 2020. Accordingly, Ontario
    Carpenters and MRCO respectfully request that this conferral requirement be waived in this
    narrow instance.

                                                 2
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.207 Filed 12/01/20 Page 3 of 24




substantial financial stake in the litigation that will provide effective monitoring and supervision

of counsel.

       Ontario Carpenters and MRCO respectfully request oral argument.

       This Motion is based upon the accompanying supporting Memorandum of Law, the

Index of Exhibits filed herewith, the pleadings and other filings herein, and such other written or

oral argument as may be permitted by the Court.

       WHEREFORE, Ontario Carpenters and MRCO respectfully request that the Court grant

their motion and enter an Order: (1) appointing Ontario Carpenters and MRCO as Lead Plaintiff;

(2) approving Ontario Carpenters and MRCO’s selection of Labaton Sucharow LLP as Lead

Counsel for the Class and Clark Hill PLC as Liaison Counsel to the Class; and (3) granting such

other and further relief as the Court may deem just and proper.




                                                 3
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.208 Filed 12/01/20 Page 4 of 24




DATED: December 1, 2020                   Respectfully submitted,

                                          /s/ Kelly E. Kane

                                          Kelly E. Kane (#P81912)
                                          CLARK HILL PLC
                                          500 Woodward Ave
                                          Suite 3500
                                          Detroit, Michigan 48226
                                          Phone: (313) 309-9495
                                          Facsimile: (313) 309-6875
                                          kkane@clarkhill.com

                                          CLARK HILL PLC
                                          Ronald A. King (#P45088)
                                          212 E. Cesar Chavez Ave
                                          Lansing, Michigan 48906
                                          Phone: (517) 318-3015
                                          Facsimile: (517) 318-3068
                                          rking@clarkhill.com

                                          Proposed Liaison Counsel for the Class

                                          LABATON SUCHAROW LLP
                                          Christopher J. Keller
                                          Eric J. Belfi
                                          Francis P. McConville
                                          140 Broadway
                                          New York, New York 10005
                                          Telephone: (212) 907-0700
                                          Facsimile: (212) 818-0477
                                          ckeller@labaton.com
                                          ebelfi@labaton.com
                                          fmcconville@labaton.com

                                          Counsel for Proposed Lead Plaintiff,
                                          and Proposed Lead Counsel for the Class




                                      4
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.209 Filed 12/01/20 Page 5 of 24




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN


PALM TRAN, INC. AMALGAMATED               Case No. 2:20-cv-12698-LVP-EAS
TRANSIT UNION LOCAL 1577 PENSION
PLAN, Individually and On Behalf of All   Judge Linda V. Parker
Others Similarly Situated,
                                          Magistrate Judge Elizabeth A. Stafford
                     Plaintiff,

         v.

CREDIT ACCEPTANCE CORPORATION,
BRETT A. ROBERTS, and KENNETH S.
BOOTH,

                    Defendants.



MEMORANDUM OF LAW IN SUPPORT OF MOTION OF ONTARIO PROVINCIAL
   COUNCIL OF CARPENTERS’ PENSION TRUST FUND AND MILLWRIGHT
REGIONAL COUNCIL OF ONTARIO PENSION TRUST FUND FOR APPOINTMENT
  AS LEAD PLAINTIFF AND APPROVAL OF SELECTION OF LEAD COUNSEL
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.210 Filed 12/01/20 Page 6 of 24




                                                   TABLE OF CONTENTS


                                                                                                                                     PAGE

STATEMENT OF ISSUES PRESENTED PURSUANT TO LR 7.1(d)(2) .................................. iii

CONTROLLING OR MOST APPROPRIATE AUTHORITY FOR THE RELIEF SOUGHT
PURSUANT TO LR 7.1(d)(2)....................................................................................................... iv

PRELIMINARY STATEMENT .................................................................................................... 1

FACTUAL BACKGROUND ......................................................................................................... 3

ARGUMENT .................................................................................................................................. 6

          I.         ONTARIO CARPENTERS AND MRCO SHOULD BE APPOINTED
                     LEAD PLAINTIFF ................................................................................................. 6

                     A.         The PSLRA Standard for Appointing Lead Plaintiff.................................. 6

                     B.         Ontario Carpenters and MRCO Are the “Most Adequate Plaintiff” .......... 7

                                1.         Ontario Carpenters and MRCO’s Motion Is Timely ...................... 7

                                2.         Ontario Carpenters and MRCO Have a Substantial
                                           Financial Interest ............................................................................. 8

                                3.         Ontario Carpenters and MRCO Satisfy Rule 23’s
                                           Typicality and Adequacy Requirements ......................................... 8

                                4.         Ontario Carpenters and MRCO Are Precisely the Type of
                                           Lead Plaintiff Congress Envisioned When It Passed the
                                           PSLRA .......................................................................................... 10

          II.        ONTARIO CARPENTERS AND MRCO’S SELECTION OF LEAD
                     COUNSEL MERITS APPROVAL ...................................................................... 11

CONCLUSION ............................................................................................................................. 13




                                                                      i
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.211 Filed 12/01/20 Page 7 of 24




                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

Cases

In re Cendant Corp. Litig.,
    264 F.3d 201 (3d Cir. 2001)...............................................................................................11, 12

Lax v. First Merchs. Acceptance Corp.,
   No. 97–cv–02715, 1997 WL 461036 (Aug. 11, 1997) ..............................................................8

Pio v. Gen. Motors Co.,
   No. 14-11191, 2014 WL 5421230 (E.D. Mich. Oct. 24, 2014) .........................................7, 8, 9

Ruckel v. Ford Motor Co.,
   No. 17-cv-13536, 2018 WL 783534 (E.D. Mich. Feb. 7, 2018)......................................8, 9, 10

Rules & Statutes

Fed. R. Civ. P. 23 ................................................................................................................... passim

15 U.S.C. § 78u-4(a)(3) ......................................................................................................... passim

Docketed Cases

In re Am. Int’l Grp., Inc. Sec. Litig.,
    No. 04-cv-08141 (S.D.N.Y.) ....................................................................................................12

In re Bear Stearns Cos., Inc. Sec., Derivative, & ERISA Litig.,
   No. 08-md-01963 (S.D.N.Y.) ..................................................................................................12

In re Fannie Mae 2008 Sec. Litig.,
    No. 08-cv-07831 (S.D.N.Y.) ....................................................................................................12

In re Satyam Comput. Servs. Ltd. Sec. Litig.,
    No. 09-md-02027 (S.D.N.Y.) ..................................................................................................12

Other Authorities

H.R. Conf. Rep. No. 104-369 (1995), reprinted in 1995 U.S.C.C.A.N. 730 ..........................10, 12




                                                                     ii
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.212 Filed 12/01/20 Page 8 of 24




            STATEMENT OF ISSUES PRESENTED PURSUANT TO LR 7.1(d)(2)

       1.      Whether Ontario Provincial Council of Carpenters’ Pension Trust Fund (“Ontario

Carpenters”) and Millwright Regional Council of Ontario Pension Trust Fund (“MRCO”)

possess the largest financial interest in the relief sought by the Class.

       Ontario Carpenters and MRCO Answer: Yes.

       2.      Whether Ontario Carpenters and MRCO have made the required preliminary

showing they are a typical and adequate Class representative.

       Ontario Carpenters and MRCO Answer: Yes.

       3.      Whether any opposing movant can offer the required proof to rebut the

presumption that Ontario Carpenters and MRCO are the most adequate plaintiff.

       Ontario Carpenters and MRCO Answer: No.

       4.      Whether the Court should approve Ontario Carpenters and MRCO’s selection of

Lead Counsel and Liaison Counsel.

       Ontario Carpenters and MRCO Answer: Yes.




                                                  iii
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.213 Filed 12/01/20 Page 9 of 24




                  CONTROLLING OR MOST APPROPRIATE
         AUTHORITY FOR THE RELIEF SOUGHT PURSUANT TO LR 7.1(d)(2)

         1.      15 U.S.C. § 78u-4(a)(3).

         2.      Pio v. Gen. Motors Co., No. 14-11191, 2014 WL 5421230 (E.D. Mich. Oct. 24,

2014).

         3.      Ruckel v. Ford Motor Co., No. 17-cv-13536, 2018 WL 783534, at *2 (E.D. Mich.

Feb. 7, 2018).

         4.      H.R. Conf. Rep. No. 104-369 (1995), reprinted in 1995 U.S.C.C.A.N. 730.




                                               iv
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.214 Filed 12/01/20 Page 10 of 24




       Proposed Lead Plaintiff Ontario Provincial Council of Carpenters’ Pension Trust Fund

(“Ontario Carpenters”) and Millwright Regional Council of Ontario Pension Trust Fund

(“MRCO”) respectfully submit this Memorandum of Law pursuant to Section 21D(a)(3)(B) of

the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. § 78u-4(a)(3)(B), as

amended by the Private Securities Litigation Reform Act of 1995 (the “PSLRA”), in support of

their motion for the entry of an Order: (1) appointing Ontario Carpenters and MRCO as Lead

Plaintiff in the above-captioned action (the “Action”); (2) approving Ontario Carpenters and

MRCO’s selection of Labaton Sucharow LLP (“Labaton Sucharow”) as Lead Counsel for the

Class and Clark Hill PLC (“Clark Hill”) as Liaison Counsel for the Class; and (3) granting such

other and further relief as the Court may deem just and proper.

                                PRELIMINARY STATEMENT

       Ontario Carpenters and MRCO—two sophisticated institutional investors with a pre-

existing relationship—respectfully submit that they should be appointed Lead Plaintiff in the

Action on behalf of a class consisting of all persons or entities who purchased or otherwise

acquired Credit Acceptance Corporation (“Credit Acceptance” or the “Company”) common

stock from November 1, 2019 through August 28, 2020, inclusive (the “Class Period”), who

were damaged thereby (the “Class”). The Action seeks to recover damages caused by violations

of the federal securities laws and to pursue remedies under Sections 10(b) and 20(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated thereunder,

against the Company and certain of its executive officers (collectively, “Defendants”).

       The PSLRA requires that the Court appoint the “most adequate plaintiff” to serve as Lead

Plaintiff. 15 U.S.C. § 78u-4(a)(3)(B)(i). In that regard, the Court must determine which movant

has the “largest financial interest” in the relief sought by the Class, and also whether such

movant has made a prima facie showing that it is a typical and adequate class representative
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.215 Filed 12/01/20 Page 11 of 24




under Rule 23 of the Federal Rules of Civil Procedure (“Rule 23”). See 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(I).

         For the reasons discussed herein, Ontario Carpenters and MRCO respectfully submit that

they are the “most adequate plaintiff” under the PSLRA and should be appointed Lead Plaintiff.

Ontario Carpenters and MRCO incurred losses of $326,271.51 on their Class Period transactions

in Credit Acceptance common stock as calculated on a last-in-first-out (“LIFO”) basis.2

Accordingly, Ontario Carpenters and MRCO have a substantial financial interest in directing this

litigation and recovering losses attributable to Defendants’ violations of the federal securities

laws—an interest believed to be greater than that of any other qualified movant. In addition to

asserting a substantial financial interest in this litigation, Ontario Carpenters and MRCO also

satisfy the relevant requirements of Rule 23 of the Federal Rules of Civil Procedure because their

claims are typical of all members of the Class, and they will fairly and adequately represent the

Class. Moreover, the PSLRA’s legislative history shows that large, sophisticated institutional

investors like Ontario Carpenters and MRCO are precisely the type of investor that Congress

intended to empower to lead securities class action litigation.

         Finally, pursuant to the PSLRA, Ontario Carpenters and MRCO respectfully request that

the Court approve their selection of Labaton Sucharow as Lead Counsel for the Class and Clark

Hill PLC as Liaison Counsel for the Class. See 15 U.S.C. § 78u-4(a)(3)(B)(v) (“[T]he most

adequate plaintiff shall, subject to the approval of the court, select and retain counsel to represent

the class”). Labaton Sucharow is a nationally recognized securities class action firm that has

2
    A copy of the Certifications of Ontario Carpenters and MRCO are attached as Exhibit A to the
    Index of Exhibits. The Certifications sets forth all transactions of Ontario Carpenters and
    MRCO in Credit Acceptance common stock during the Class Period. In addition, a table
    reflecting the calculation of financial losses sustained by Ontario Carpenters and MRCO on
    their Class Period transactions in Credit Acceptance common stock (“Loss Analysis”) is
    attached as Exhibit B to the Index of Exhibits.


                                                  2
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.216 Filed 12/01/20 Page 12 of 24




recovered billions of dollars for the benefit of injured investors, and has the expertise and

resources necessary to handle litigation of this complexity and scale.

       Accordingly, Ontario Carpenters and MRCO respectfully request that the Court appoint

them as Lead Plaintiff for the Class and approve their choice of Lead Counsel.

                                  FACTUAL BACKGROUND

       Credit Acceptance provides financing programs, and related products and services to

independent and franchised automobile dealers in the United States. These programs are offered

through a nationwide network of automobile dealers who benefit from sales of vehicles to

consumers who otherwise could not obtain financing, as 95% of Credit Acceptance’s loans are

considered subprime. The Company’s tag line is “We change lives!” and the Company asserts

its financing programs give consumers “a second chance” in improving their credit scores.

       However, rather than change lives for the better or improve consumers credit scores,

Credit Acceptance employed a fraudulent scheme whereby it knowingly provided consumer auto

loans that it knew could not be repaid and in fact consistently harmed consumers for its own

financial benefit. The Company did this despite knowing that it is illegal to knowingly provide

loans that cannot be repaid and also charged usurious interest rates that violated state law.

Further, in order to fund its operations, the Company then packaged these sub-standard loans in

securitizations and knowingly misrepresented the structure and composition of these

securitizations to unsuspecting investors.

       The ugly truth about the Company’s predatory and illegal business practices was revealed

on August 28, 2020 when the Massachusetts Attorney General (“Mass AG”) filed the a

complaint against Credit Acceptance alleging that Credit Acceptance has, for years, been making

unfair and deceptive automobile loans to thousands of Massachusetts consumers (the “Mass AG

Complaint”). In addition, the lawsuit specifically alleges that Credit Acceptance provided its


                                                  3
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.217 Filed 12/01/20 Page 13 of 24




investors with false and/or misleading information regarding the asset-backed securitizations

they offered to investors, and that the Company engaged in unfair debt collection practices as

well.

        As alleged in the Mass AG Complaint, Credit Acceptance has been making high-risk,

high-interest, subprime auto loans to Massachusetts borrowers whom the Company knew, or

should have known, were unable to repay their loans. In approving the loans, Credit Acceptance

recklessly ignored the likelihood that the borrowers would default on their loans and that a

substantial portion of its loans to high-risk, low-score borrowers would never be repaid—a

practice that is in fact illegal. Credit Acceptance also knew, based on its own collection,

repossession, and deficiency data, and on its historical default data, that the performance of its

loans was consistently abysmal, and that well over 50% of high-risk, low-score borrowers would

default, typically just a little more than a year into their loans.

        However, while the Company profited on these high-risk, low-score loans, default was

catastrophic for borrowers, who lost their cars and down payments, had their credit scores

damaged, and were left with an average debt after default of about $9,000—which Credit

Acceptance continued to collect through unlawful and aggressive collection processes. The

Mass AG Complaint also detailed how the Company’s collection employees continually

harassed Massachusetts consumers by calling them as often as eight times a day, while

Massachusetts law permits no more than two calls per week.

        Additionally, these borrowers were also subject to hidden finance charges on their Credit

Acceptance loans as many borrowers were required to purchase vehicle service contracts as a

condition of obtaining loans from the Company. In addition, the Company’s dealers added an

extra markup to the prices of vehicles they sold to high-risk borrowers with poor credit or low




                                                    4
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.218 Filed 12/01/20 Page 14 of 24




scores, and the extra markup was a hidden finance charge that was never disclosed to borrowers.

Including the amount of the hidden finance charges in the calculation of the borrowers’ interest

rates results in an actual interest rate higher than the Massachusetts usury ceiling of 21% for

virtually all of Credit Acceptance’s borrowers subject to these charges.

        Finally, the Mass AG Complaint alleges that, in order to fund its loans, Credit

Acceptance sold securities to Massachusetts investors by means of false or misleading statements

concerning the characteristics of the loans and contracts collateralizing the securities. Notably,

the Mass AG Complaint alleges that Credit Acceptance “willfully deceived investors concerning

the credit characteristics of the loans.”

        In response to the public disclosure of the Mass AG Complaint, Credit Acceptance’s

stock price fell $85.36 per share, or over 18%, to close at $374.07 per share over two trading

days ending on September 1, 2020.

        Based on the above, the Action alleges that: (1) the Company was topping off the pools

of loans that they packaged and securitized with higher-risk loans; (2) Credit Acceptance was

making high-interest subprime auto loans to borrowers that the Company knew borrowers would

be unable to repay; (3) the borrowers were subject to hidden finance charges, resulting in loans

exceeding the usury rate ceiling mandated by state law; (4) Credit Acceptance took excessive

and illegal measures to collect debt from defaulted borrowers; (5) as a result, the Company was

likely to face regulatory scrutiny and possible penalties from various regulators or lawsuits; and

(5) as a result of the foregoing, Defendant’s positive statements about the Company’s business,

operations, and adherence to appropriate laws and regulations were materially misleading and/or

lacked a reasonable basis.




                                                 5
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.219 Filed 12/01/20 Page 15 of 24




       As a result of Defendants’ allegedly wrongful acts and omissions, and the precipitous

decline in the market value of the Company’s securities, Ontario Carpenters and MRCO and the

Class have suffered significant losses and damages.

                                           ARGUMENT

I.     ONTARIO CARPENTERS AND MRCO SHOULD BE APPOINTED LEAD
       PLAINTIFF

       Ontario Carpenters and MRCO respectfully submit that they should be appointed Lead

Plaintiff because they filed the instant motion in a timely manner, have a substantial financial

interest in this litigation, and satisfy the typicality and adequacy requirements of Rule 23.

       A.      The PSLRA Standard for Appointing Lead Plaintiff

       The PSLRA provides a straightforward, sequential procedure for selecting a lead plaintiff

for “each private action arising under [the Exchange Act] that is brought as a plaintiff class

action pursuant to the Federal Rules of Civil Procedure.” See 15 U.S.C. § 78u-4(a)(l); see also

15 U.S.C. § 78u-4(a)(3)(B) (setting forth procedure for selecting lead plaintiff). First, Section

21D(a)(3)(A)(i) of the Exchange Act, as amended by the PSLRA, specifies that:

               Not later than 20 days after the date on which the complaint is
               filed, the plaintiff or plaintiffs shall cause to be published, in a
               widely circulated national business-oriented publication or wire
               service, a notice advising members of the purported plaintiff
               class –
               (I) of the pendency of the action, the claims asserted therein, and
               the purported class period; and
               (II) that, not later than 60 days after the date on which the notice is
               published, any member of the purported class may move the court
               to serve as lead plaintiff of the purported class.

15 U.S.C. § 78u-4(a)(3)(A)(i).

       Next, pursuant to the PSLRA, a court is to consider any motion made by class members

to serve as Lead Plaintiff and appoint the “most adequate plaintiff.” 15 U.S.C. § 78u-



                                                  6
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.220 Filed 12/01/20 Page 16 of 24




4(a)(3)(B)(i). In adjudicating a lead plaintiff motion, a court shall adopt a presumption that the

“most adequate plaintiff” is the person or group of persons who: (1) filed a complaint or timely

filed a motion to serve as Lead Plaintiff, (2) has the largest financial interest in the relief sought

by the class, and (3) who otherwise satisfies the requirements of Rule 23. See 15 U.S.C. § 78u-

4(a)(3)(B)(iii)(I); see also Pio v. Gen. Motors Co., No. CIV. 14-11191, 2014 WL 5421230, at *2

(E.D. Mich. Oct. 24, 2014) (Parker, J.). This presumption may be rebutted only by “proof” that

the presumptively most adequate plaintiff “will not fairly and adequately protect the interests of

the class” or “is subject to unique defenses that render such plaintiff incapable of adequately

representing the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II); see also Gen. Motors Co., 2014 WL

5421230, at *8. Under the framework established by the PSLRA, Ontario Carpenters and

MRCO are the most adequate plaintiff and should be appointed Lead Plaintiff.

        B.      Ontario Carpenters and MRCO Are the “Most Adequate Plaintiff”

                1.      Ontario Carpenters and MRCO’s Motion Is Timely

        Ontario Carpenters and MRCO filed this motion to serve as Lead Plaintiff in a timely

manner. Pursuant to 15 U.S.C. § 78u-4(a)(3)(A)(i), the plaintiff in the first-filed action caused

notice regarding the pending nature of this case to be published on Globe Newswire, a widely-

circulated, national, business-oriented news wire service, on October 2, 2020. See Index of

Exhibits, Ex. C. Thus, pursuant to the PSLRA, any person who is a member of the proposed

Class may apply to be appointed lead plaintiff within sixty days after publication of the notice,

i.e., on or before December 1, 2020. Ontario Carpenters and MRCO filed their motion seeking

appointment as Lead Plaintiff within this deadline and thus has satisfied the procedural

requirements of the PSLRA.




                                                   7
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.221 Filed 12/01/20 Page 17 of 24




                2.      Ontario Carpenters and MRCO Have a Substantial Financial Interest

        The PSLRA requires a court to adopt the rebuttable presumption that “the most adequate

plaintiff . . . is the person or group of persons that . . . has the largest financial interest in the

relief sought by the class.” 15 U.S.C. § 78u-4(a)(3)(B)(iii).

        At the time of filing, Ontario Carpenters and MRCO believes they have the largest

financial interest of any Lead Plaintiff movant. Pursuant to the four factors set forth in Lax v.

First Merchants Acceptance Corp., as adopted by this Court, financial interest may be

determined by (1) the number of shares purchased during the class period; (2) the number of net

shares purchased during the class period; (3) the total net funds expended during the class period;

and (4) the approximate losses suffered. See No. 97–cv–02715, 1997 WL 461036, at *5 (Aug.

11, 1997); see also Ruckel v. Ford Motor Co., No. 17-CV-13536, 2018 WL 783534, at *2 (E.D.

Mich. Feb. 7, 2018) (Parker, J.) (utilizing Lax Factors); Gen. Motors Co., 2014 WL 5421230, at

*2 (same). During the Class Period, Ontario Carpenters and MRCO: (1) purchased 4,481 shares

of Credit Acceptance common stock; (2) retained all 4,481 shares at the end of the Class Period;

(3) made net expenditures of $1,801,492.83 on these shares; and (4) as a result of the alleged

revelation of fraud, suffered a loss of $326,271.51. See Loss Analysis, Ex. B.

        Accordingly, Ontario Carpenters and MRCO have a substantial financial interest as a

qualified movant seeking Lead Plaintiff status, and are the presumptive “most adequate

plaintiff.” See 15 U.S.C. § 78u-4(a)(3)(B)(iii).

                3.      Ontario Carpenters and MRCO Satisfy Rule 23’s Typicality and
                        Adequacy Requirements

        The PSLRA further provides that in addition to possessing the largest financial interest in

the outcome of the litigation, a lead plaintiff must “otherwise satisf[y] the requirements of Rule

23 of the Federal Rules of Civil Procedure.” 15 U.S.C. § 78u-4(a)(3)(B)(iii)(I)(cc). “At this



                                                     8
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.222 Filed 12/01/20 Page 18 of 24




stage of the litigation, however, ‘all that is required is a ‘preliminary showing that the lead

plaintiff’s claims are typical and adequate [of the class].”’ Ford Motor Co., No. 17-CV-13536,

2018 WL 783534, at *2 (citation omitted). Here, Ontario Carpenters and MRCO satisfy both

requirements.

       Ontario Carpenters and MRCO’s claims are typical of the claims asserted by the

proposed Class. “Rule 23’s ‘typicality’ requirement is met if the plaintiff’s claims ‘arise[] from

the same event or practice or course of conduct that gives rise to the claims of other class

members, and if his or her claims are based on the same legal theory.’” Gen. Motors Co., 2014

WL 5421230, at *4 (quoting In re Am. Med. Sys., Inc., 75 F.3d 1069, 1082 (6th Cir. 1996)).

Here, like all members of the Class, Ontario Carpenters and MRCO allege that Defendants made

material misstatements and omissions regarding the Company’s loan and debt collection

practices. Ontario Carpenters and MRCO, as did all of the members of the Class, purchased

Credit Acceptance common stock in reliance on Defendants’ alleged misstatements and

omissions and were damaged thereby. Accordingly, because Ontario Carpenters and MRCO’s

claims arise out of the same course of events and rely on the same legal theories as do the claims

of other Class members, the typicality requirement is satisfied.

       Ontario Carpenters and MRCO likewise satisfy the adequacy requirement of Rule 23.

“The . . . ‘adequacy’ requirement is satisfied where the representative ‘ha[s] common interests

with those of unnamed class representatives’ and is ‘capable of vigorously prosecuting the action

with the assistance of qualified counsel.’” Id. (quoting Am. Med. Sys., 75 F.3d at 1082). As

applied, Ontario Carpenters and MRCO will fairly and adequately represent the interests of the

proposed Class. Indeed, Ontario Carpenters and MRCO, “unlike investors with a nominal

financial interest in the class action, [have] the incentive to monitor the litigation, control lead




                                                   9
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.223 Filed 12/01/20 Page 19 of 24




counsel, and police any proposed settlement.” Ford Motor Co., 2018 WL 783534, at *3.

Moreover, Ontario Carpenters and MRCO have also retained counsel highly experienced in

prosecuting securities class actions vigorously and efficiently, see infra Section II, and timely

submitted its choice to the Court for approval, in accordance with the PSLRA. See 15 U.S.C. §§

78u-4(a)(3)(A)(i)(II) and (B)(v). On this point, Ontario Carpenters and MRCO, as two

sophisticated institutional investors, unquestionably have the sophistication, resources, and

experience sufficient to pursue the above-captioned action to a successful conclusion, including

through the effective oversight of counsel. Finally, there is no proof that Ontario Carpenters and

MRCO are “subject to unique defenses that render such plaintiff incapable of representing the

class,” because no such proof exists. 15 U.S.C. § 78u-4(a)(3)(B)(iii)(II). Accordingly, Ontario

Carpenters and MRCO satisfy the adequacy requirement.

               4.      Ontario Carpenters and MRCO Are Precisely the Type of Lead
                       Plaintiff Congress Envisioned When It Passed the PSLRA

       In addition to satisfying the requirements of Rule 23, Ontario Carpenters and MRCO—

large, sophisticated institutional investors with a pre-existing relationship—are precisely the type

of investors Congress envisioned, through the enactment of the PSLRA, to encourage to assume

a more prominent role in securities litigation. See H.R. Conf. Rep. No. 104-369, at 34 (1995),

reprinted in 1995 U.S.C.C.A.N. 730, 733 (“The Conference Committee believes that increasing

the role of institutional investors in class actions will ultimately benefit shareholders and assist

courts by improving the quality of representation in securities class actions.”). Congress

reasoned that increasing the role of institutional investors, which typically have a large financial

stake in the outcome of the litigation, would be beneficial because institutional investors with a

large financial stake are more apt to effectively manage complex securities litigation. See id. at




                                                  10
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.224 Filed 12/01/20 Page 20 of 24




34-35, reprinted in 1995 U.S.C.C.A.N. at 733-34. Ontario Carpenters and MRCO are precisely

this type of investor, and thus their appointment squarely fits within the intent of the PSLRA.

       Not only are Ontario Carpenters and MRCO paradigmatic lead plaintiff envisioned

through the passage of the PSLRA, but Ontario Carpenters and MRCO are a small, cohesive

group of such investors with a relationship that pre-dates this litigation. Cf. Ford Motor Co.,

2018 WL 783534, at *2 (noting that “courts have . . . refused or expressed concern about

appointing unrelated groups of investors to serve jointly as lead counsel on the basis that doing

so ‘would frustrate the PSLRA’s attempt to put a stop to lawsuits by “professional plaintiffs” and

those lawyers who regularly recruit such plaintiffs.’” (quoting In re Telxon Corp. Sec. Litig., 67

F. Supp. 2d 803, 810-11 (N.D. Ohio 1999)). Here, both Ontario Carpenters and MRCO are

Ontario-based union funds for members of the United Brotherhood of Carpenters within their

respective regions.3 Further, Ontario Carpenters and MRCO share the same investment advisor,

as evidenced by the fact both entities purchased Credit Acceptance shares on the same dates for

identical per-share prices. See Loss Analysis, Ex. B. Finally, in addition to sharing the same

investment advisor, Ontario Carpenters and MRCO also share the same third party

administrator.4

       Accordingly, Ontario Carpenters and MRCO have the sophistication, resources, and

experience necessary to effectively litigate this matter and supervise counsel.

II.    ONTARIO CARPENTERS AND MRCO’S SELECTION OF LEAD COUNSEL
       MERITS APPROVAL

       The PSLRA vests authority in the lead plaintiff to select and retain lead counsel, subject

to the court’s approval. See 15 U.S.C. § 78u-4(a)(3)(B)(v); In re Cendant Corp. Litig., 264 F.3d
3
 See Canadian Counsels, UBC, https://www.carpenters.org/canada-council/.
4
 See UBC Trust Fund Directory at 2, 11, https://www.carpenters.org/wp-content/uploads/2019/
01/NEW-Reciprocal-Agreement-Trust-Fund-Directory.pdf (both listing Manion Wilkins as third
party administrator).


                                                11
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.225 Filed 12/01/20 Page 21 of 24




201, 276 (3d Cir. 2001) (stating that “the Reform Act evidences a strong presumption in favor of

approving a properly-selected lead plaintiff’s decisions as to counsel selection and counsel

retention”). Consistent with Congressional intent, a court should not disturb the lead plaintiff’s

choice of counsel unless it is “necessary to protect the interests of the plaintiff class.” See H.R.

Conf. Rep. No. 104-369, at 35 (1995), reprinted in 1995 U.S.C.C.A.N. 730, 734.

        Here, Ontario Carpenters and MRCO have selected the law firm of Labaton Sucharow to

represent the Class. Labaton Sucharow has excelled as lead counsel in numerous actions on

behalf of defrauded investors. For example, Labaton Sucharow served as lead counsel in In re

American International Group, Inc. Securities Litigation, No. 04-cv-08141 (S.D.N.Y.), in which

it achieved a recovery totaling more than $1 billion for injured investors; and secured a $294.9

million recovery in In re Bear Stearns Cos., Inc. Securities, Derivative, & ERISA Litigation, No.

08-md-01963 (S.D.N.Y.), in which the Firm served as co-lead counsel. Labaton Sucharow also

served as co-lead counsel in In re Satyam Computer Services Ltd. Securities Litigation, No. 09-

md-02027 (S.D.N.Y.), through which it helped recover from the company and its auditors a total

of $150.5 million for class members, and secured a $170 million recovery as co-lead counsel in

In re Fannie Mae 2008 Securities Litigation, No. 08-cv-07831 (S.D.N.Y.). Labaton Sucharow

presently serves as lead or co-lead counsel in several significant investor class actions. See

Labaton Sucharow Firm Resume, Ex. D.

        Likewise, Clark Hill is well qualified to represent the Class as Liaison Counsel. Clark

Hill maintains an office in this District, and is thus well qualified to represent the Class as

Liaison Counsel. See Manual for Complex Litigation (Fourth) § 10.221 (2004) (discussing role

of liaison counsel and noting that “[l]iaison counsel will usually have offices in the same locality

as the court.”).




                                                  12
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.226 Filed 12/01/20 Page 22 of 24




       In light of the foregoing, the Court should approve Ontario Carpenters and MRCO’s

selection of Labaton Sucharow as Lead Counsel for the Class and Clark Hill as Liaison Counsel

for the Class. The Court can be assured that, by approving Ontario Carpenters and MRCO’s

choice of counsel, the Class will receive the highest caliber of representation.

                                         CONCLUSION

       For the foregoing reasons, Ontario Carpenters and MRCO respectfully request that the

Court grant their motion and enter an Order: (1) appointing Ontario Carpenters and MRCO as

Lead Plaintiff; (2) approving Ontario Carpenters and MRCO’s selection of Labaton Sucharow as

Lead Counsel for the Class and Clark Hill as Liaison Counsel for the Class; and (3) granting

such other and further relief as the Court may deem just and proper.

DATED: December 1, 2020                                       Respectfully submitted,


                                                              /s/ Kelly E. Kane

                                                              Kelly E. Kane (#P81912)
                                                              CLARK HILL PLC
                                                              500 Woodward Ave
                                                              Suite 3500
                                                              Detroit, Michigan 48226
                                                              Phone: (313) 309-9495
                                                              Facsimile: (313) 309-6875
                                                              kkane@clarkhill.com

                                                              CLARK HILL PLC
                                                              Ronald A. King (#P45088)
                                                              212 E. Cesar Chavez Ave
                                                              Lansing, Michigan 48906
                                                              Phone: (517) 318-3015
                                                              Facsimile: (517) 318-3068
                                                              rking@clarkhill.com

                                                              Proposed Liaison Counsel for the
                                                              Class

                                                              LABATON SUCHAROW LLP
                                                              Christopher J. Keller
                                                              Eric J. Belfi


                                                 13
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.227 Filed 12/01/20 Page 23 of 24




                                               Francis P. McConville
                                               140 Broadway
                                               New York, New York 10005
                                               Telephone: (212) 907-0700
                                               Facsimile: (212) 818-0477
                                               ckeller@labaton.com
                                               ebelfi@labaton.com
                                               fmcconville@labaton.com

                                               Counsel for Proposed Lead Plaintiff,
                                               and Proposed Lead Counsel for the
                                               Class




                                      14
Case 2:20-cv-12698-LVP-EAS ECF No. 16, PageID.228 Filed 12/01/20 Page 24 of 24




                                  CERTIFICATE OF SERVICE

        I hereby certify that on December 1, 2020, I authorized the electronic filing of the

foregoing paper with the Clerk of the court using the ECF system which will send notification of

such filing to all counsel of record registered for electronic filing.

                                                                /s/ Kelly E. Kane
                                                                Kelly E. Kane (#P81912)
